Citation Nr: 1820324	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-42 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a headache disability, to include under the diagnosis of migraines, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 until October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before a Veterans Law Judge in April 2015.  However, the Veterans Law Judge who conducted the April 2015 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends that his migraines are worse due to his service-connected PTSD.  See Hearing Transcript, p. 5.  The Veteran has not been provided with a VA examination with respect to this claim.  The Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, upon remand, the Veteran should be afforded VA examination regarding his migraines.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  


Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disability in appellate status.  

2.  After completing directive (1), schedule the Veteran for VA examination to determine the etiology or nature of his headache disability.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is it at least as likely as not (a 50 percent or greater probability) that his headaches, to include any diagnosed migraines, are etiologically related to the Veteran's service?

In the alternative, are the Veteran's headaches, to include any diagnosed migraines, at least as likely as not (50 percent or greater probability) caused by his service-connected PTSD; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches, to include any diagnosed migraines, have been aggravated by service-connected PTSD.  

The examiner should consider and comment on the Veteran's lay statements and symptoms.  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

4.  After completion of the above and any other development deemed necessary as a result of the above, readjudicate the issue on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

